Exhibit 10.2

GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of June 1, 2016, executed and delivered
by each of the undersigned, whether one or more, (individually and collectively,
“Guarantor”), in favor of (a) KEYBANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Agent”) for the Lenders under that certain Credit
Agreement dated as of even date herewith, by and among STRATEGIC STORAGE
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, and its
Subsidiaries party to the Credit Agreement (collectively, the “Borrower”), the
financial institutions party thereto and their assignees in accordance therewith
(the “Lenders”), and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”) and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, the Borrower and Guarantor (hereinafter, collectively, and as defined
in the Credit Agreement, the “Credit Parties” and each, individually, a “Credit
Party”), though separate legal entities, are mutually dependent on each other in
the conduct of their respective businesses and have determined it to be in their
mutual best interests to obtain financing from the Agent and the Lenders through
their collective efforts;

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee certain of the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

Section 1. Guaranty. Guarantor hereby absolutely and unconditionally guaranties
the due and punctual payment and performance of all of the following when due
(collectively referred to as the “Obligations”):

A. Guaranty Event. Any loss, damage or liability suffered by Agent or the
Lenders, to the extent the same arises out of any of the following (hereinafter,
a “Guaranty Event”):

(i) The Borrower’s or any Credit Party’s failure to pay taxes, assessments and
any other charges which could result in prior liens against any portion of the
Collateral, attributable to the period of time that Borrower (as defined in the
Credit

 

1



--------------------------------------------------------------------------------

Agreement) owns the Collateral; provided, however, that this Section 1(a)(i)
shall not apply if and to the extent that the Agent holds escrow funds for the
payment of such taxes, assessments or other charges; provided further, however,
that Guarantor shall have no liability under this Section 1(a)(i) to the extent
that operating revenues received by Borrower from the Mortgaged Properties are
insufficient to pay such taxes, assessments or other charges;

(ii) Fraud by any Borrower, any Credit Party or Guarantor in connection with the
operation of the Collateral, the making of the Loan, or any certificates or
documents provided by any such party to Agent or Lenders in connection
therewith;

(iii) Misrepresentation or breach of warranty made by the Guarantor to Agent or
the Lenders which was known by the Guarantor to be false when made, in
connection with the operation of the Collateral, the making of the Loan, or any
certificates or documents provided by in connection therewith;

(iv) Misrepresentation or breach of warranty by any Credit Party which was known
by the Guarantor to be false when made, in connection with the development or
operation of the Collateral, the making of the Loan, or any certificates or
documents provided by any Credit Party in connection therewith;

(v) Retention by any Credit Party or Guarantor of any income arising with
respect to the Collateral which, under the terms of the documents evidencing or
securing the Loan, should have been applied against costs and expenses
associated with the Collateral or paid to the Agent or the Lenders;

(vi) The misapplication by any Credit Party or Guarantor of any insurance
proceeds or condemnation awards attributable to the Collateral;

(vii) The breach by any Credit Party or Guarantor of the provisions limiting
Restricted Payments, distributions or cash flow from any Collateral required to
be deposited or maintained in any deposit account as set forth the Credit
Agreement; and

(viii) Guarantor or any Credit Party’s failure to maintain the insurance
coverage required by the Loan Documents to the extent of available net operating
revenues.

B. Additional Obligations. Upon the occurrence of a Trigger Event (as defined
hereunder), and notwithstanding the provisions set forth above, the Guarantor
guarantees to the Agent and the Lenders the prompt and full payment (and not
merely the collectibility), performance and observance of all of the
obligations, terms and conditions to be paid, performed or observed by any
Credit Party under the Credit Agreement, the Note and each other Loan Document,
each as the same may be hereafter amended, modified, extended, renewed or
recast, including, but not limited to the payment of the entire amount of all
then outstanding principal balance of the Loan, together with interest

 

2



--------------------------------------------------------------------------------

and other charges thereon as provided for in the Credit Agreement or Note. As
used herein, the term “Trigger Event” shall mean and refer to the occurrence of
any of the following events:

(i) Any filing by any Credit Party of a petition or application for relief,
extension, moratorium or reorganization under any bankruptcy, insolvency or
debtor’s relief law, or the making of an assignment for the benefit of
creditors, or the appointment of a receiver of any property of any Credit Party
in any action initiated by, or consented to, by any Credit Party or the
Guarantor;

(ii) The contesting or opposition by any Credit Party or Guarantor of any motion
for relief from the automatic stay filed by the Lender in any involuntary
bankruptcy proceeding of any Credit Party or the Guarantor; or

(iii) Any acts of any Credit Party or Guarantor taken with the intent to hinder,
delay or interfere with the exercise by the Lender of such party’s rights and
remedies under the Loan Documents after the occurrence of an Event of Default,
including, without limitation, the right to take possession of any of the
Collateral, or collect rents or other distributions arising from any of the
Collateral.

C. Repayment. (a) the repayment of all principal of the Loans made by the
Lenders to the Borrower under the Credit Agreement; and (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing. Notwithstanding the provisions of this Section 1(C) to the contrary,
Guarantor’s aggregate liability under this Section 1(C) of this Guaranty shall
not exceed Twenty Six Million Two Hundred Fifty Thousand Dollars
($26,250,000.00) (the “Guaranteed Amount”), plus interest accrued and unpaid on
the Guaranteed Amount from the date upon which any demand for payment is made
hereunder, together with all costs, expenses and reasonable attorneys’ fees
incurred by Administrative Agent or Lenders in collecting the Guaranteed Amount,
provided that the Guaranteed Amount shall only be reduced by (a) payments made
by Guarantor hereunder, or (b) a reduction of the outstanding principal amount
of the Loans made by Lenders to the Borrower below the Guaranteed Amount.

Upon the occurrence of any Event of Default, Guaranty Event or Trigger Event,
Agent and the Lenders may at their option proceed directly and at once, without
further notice, against Guarantor hereunder, without proceeding against any
Credit Party or any other person or other Collateral for the obligations secured
by this Guaranty. Any sums payable by Guarantor hereunder shall bear interest at
the Default Rate from the date of demand until the date paid. If any Credit
Party or Guarantor if so required, shall fail or refuse to perform or continue
performance of any of the Obligations of the Credit Agreement on the part of
Borrower to be kept and performed, then, if an Event of Default exists on
account thereof under the Loan Documents, in addition to any other rights and
remedies which Agent and the Lenders may have hereunder or elsewhere, and not in
limitation thereof, Agent at Agent and the Lenders’ option, may exercise any or
all of its rights and remedies under the Credit Agreement and each other Loan
Document. This Guaranty shall survive and continue in full force and effect
beyond and after the payment and satisfaction of the Obligations and the
obligations of Borrower in the event Lender is required to disgorge or return
any payment or property received as a result of any laws pertaining to
preferences, fraudulent transfers or fraudulent conveyances.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment and performance, and not of collection, and a debt of
Guarantor for its own account.

 

3



--------------------------------------------------------------------------------

Accordingly, the Lenders and the Agent shall not be obligated or required before
enforcing this Guaranty against any Guarantor: (a) to pursue any right or remedy
the Lenders or the Agent may have against the Borrower, any other Guarantor or
any other Person or commence any suit or other proceeding against the Borrower,
any other Guarantor or any other Person in any court or other tribunal; (b) to
make any claim in a liquidation or bankruptcy of the Borrower, any other
Guarantor or any other Person; or (c) to make demand of the Borrower, any other
Guarantor or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Lenders or the Agent which may secure any of
the Obligations. In this connection, Guarantor hereby waives the right of such
Guarantor to require any holder of the Obligations to take action against the
Borrower as provided by any legal requirement of any Governmental Authority.

Section 3. Guaranty Absolute. Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
such Guarantor consents thereto or has notice thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Obligations; (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Obligations or any assignment or transfer of any of
the foregoing;

(c) any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;

(d) any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

 

4



--------------------------------------------------------------------------------

(f) any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;

(g) any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;

(h) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor hereunder.

Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations (consistent with the requirements for amendment,
modification, alteration or supplementation, if any, contained in the
instruments giving rise to the Obligations), including, but not limited to,
extending or shortening the time of payment of any of the Obligations or the
interest rate that may accrue on any of the Obligations; (b) amend, modify,
alter or supplement the Credit Agreement or any other Loan Document (consistent
with the requirements for amendment, modification, alteration or
supplementation, if any, contained in the Credit Agreement or any of the Loan
Documents); (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any Person liable
in any manner for the payment or collection of the Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower or any other Person
(including, without limitation, any other Guarantor); and (f) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders or the Agent shall elect in accordance with the Credit Agreement.

Section 5. Representations and Warranties. Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.

Section 6. Covenants. Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.

 

5



--------------------------------------------------------------------------------

Section 7. Waiver. Guarantor, to the fullest extent permitted by applicable law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, and any other act or thing, or omission or delay to do any
other act or thing, which in any manner or to any extent might vary the risk of
such Guarantor or which otherwise might operate to discharge such Guarantor from
its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.

Section 9. Reinstatement of Obligations. Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.

Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and Guarantor hereby waives any
benefit of, and any right to participate in, any security or collateral given to
the Agent and the Lenders to secure payment or performance of any of the
Obligations other than as may be expressly provided for in the Credit Agreement,
including but not limited to payments as contemplated in Section 6.05 of the
Credit Agreement.

Section 11. Payments Free and Clear. All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Credit Agreement) or Other Taxes (as defined in the Credit
Agreement); provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent or any Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made; (ii) such Guarantor
shall make such deductions; and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority (as defined in the Credit
Agreement) in accordance with applicable law.

Section 12. Set-off. Guarantor hereby grants to Agent, on behalf of the Lenders,
a security interest in and lien on all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by Agent to or for the credit or the account of any Guarantor. In addition
to any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding any funds held by the Borrower on behalf of tenants or other third
parties) at any time held and other obligations at

 

6



--------------------------------------------------------------------------------

any time owing by such Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty held by such Lender then due and payable.
Guarantor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note, whether or not
acquired pursuant to the applicable provisions of the Credit Agreement, may
exercise rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Guarantor in the amount of such participation.

Section 13. Subordination. Guarantor hereby expressly covenants and agrees for
the benefit of the Agent and the Lenders that all obligations and liabilities of
the Borrower or any other Guarantor to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from the Borrower or any other Guarantor (collectively, the “Junior Claims”)
shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full,
except as expressly provided for in the Credit Agreement, including but not
limited to payments as contemplated in Section 6.05 of the Credit Agreement.

Section 14. Avoidance Provisions. It is the intent of Guarantor, the Agent and
the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor nor any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

 

7



--------------------------------------------------------------------------------

Section 15. Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 17. Jurisdiction; Venue; JURY WAIVER.

(a) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the state and federal courts in
New York, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against the Guarantor or its properties in the courts of any jurisdiction.

(ii) Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(iii) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

8



--------------------------------------------------------------------------------

(b) [Intentionally Omitted.]

Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.

Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Guarantor hereby consents to the delivery by the Agent or
any Lender to any assignee, transferee or participant of any financial or other
information regarding the Borrower or any Guarantor. Guarantor may not assign or
transfer its obligations hereunder to any Person.

Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.

Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one
(1) Business Day after written demand therefor to such Guarantor by the Agent.

SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF GUARANTOR
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS) IS
LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS HEREUNDER AND UNDER ALL OTHER LOAN
DOCUMENTS.

 

9



--------------------------------------------------------------------------------

Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Credit Agreement.
Guarantor’s address for notice is set forth below its signature hereto.

Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 27. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

STRATEGIC STORAGE TRUST II, INC., a Maryland corporation By:  

/s/ H. Michael Schwartz

Name:   H. Michael Schwartz Title:   President Address for Notices: Strategic
Storage Trust II, Inc. 111 Corporate Drive, Suite 120 Ladera Ranch, California
92694 Attention: H. Michael Schwartz With a copy to: Mastrogiovanni Mersky &
Flynn, P.C. 2001 Bryan Street, Suite 1250 Dallas, Texas 75201 Attention: Charles
Mersky, Esq.

 

[Signature Page to Guaranty]